                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LARON M. JONES,

                    Petitioner,                             8:18CV411

       vs.
                                                        MEMORANDUM
STATE OF NEBRASKA, SCOTT R.                              AND ORDER
FRAKES,        Director,    Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                    Respondents.



      This matter is before the court on Petitioner Laron M. Jones’ (“Petitioner” or
“Jones”) Amended Petition for Writ of Habeas Corpus.1 (Filing No. 10.) For the
reasons that follow, Petitioner’s Amended Petition is denied and dismissed with
prejudice.

                                   I. CLAIMS

       Summarized and condensed, and as set forth in the court’s initial review order
(filing no. 11), Jones asserted the following claims that were potentially cognizable
in this court:




      1
        The court determined that Jones’ original habeas petition (filing no. 1) was
deficient because it was not signed under penalty of perjury. (See Filing No. 9.) The
court found that Jones’ amended petition incorporated all the same claims from his
original petition and thus considered the amended petition as superseding the
original petition. See NECivR 15.1(b). (Filing No. 11 at CM/ECF p. 1 n.1.)
Claim One:     Petitioner was denied effective assistance of counsel and a
               fair trial because trial counsel (1) failed to suppress, object
               to, and properly impeach the identification testimony of
               witnesses Alanna Delany, Saraha Richards, Dale Gaver,
               and Giovanni Barrios (filing no. 10 at CM/ECF pp. 21-
               34); (2) failed to file a motion to dismiss (id. at CM/ECF
               pp. 34-35); (3) failed to properly investigate and call
               numerous witnesses provided to counsel by Petitioner who
               were important to Petitioner’s alibi defense (id. at
               CM/ECF pp. 36-41); and (4) generally failed to conduct
               an adequate pretrial investigation and to gather defense
               evidence (id. at CM/ECF pp. 41-45).

Claim Two:     Petitioner’s right to due process was violated when the
               prosecution failed to disclose (1) the recording of
               Petitioner’s police interview and (2) the photographic line
               up shown to Jenna McBride in violation of Brady. (Id. at
               CM/ECF pp. 63-67.)

Claim Three:   Petitioner was denied effective assistance of counsel
               because appellate counsel failed to raise on direct appeal
               that trial counsel was ineffective (1) for the reasons set
               forth in Claim One and (2) for failing to raise Brady
               violations. (Id. at CM/ECF pp. 69-70.)

Claim Four:    Petitioner was denied due process and the right to a fair
               trial because (1) Nebraska’s second-degree murder statute
               is facially unconstitutional as it does not provide fair
               warning sufficient to prevent arbitrary enforcement (id. at
               CM/ECF pp. 73-89) and (2) the substantive change to the
               elements of second degree murder and sudden quarrel
               manslaughter is a new rule of constitutional law that
               should be applied retroactively to Petitioner (id. at
               CM/ECF pp. 93-95).

Claim Five:    Petitioner was denied due process and the right to a fair
               trial because the trial court committed plain error in giving
               Jury Instruction No. 8. (Id. at CM/ECF pp. 99-101.)


                               2
(Filing No. 11 at CM/ECF pp. 1-2.)2


                                II. BACKGROUND

A. Conviction and Sentence

       The court states the facts as they were recited by the Nebraska Supreme Court
in State v. Jones, 293 Neb. 452, 878 N.W.2d 379 (2016) (filing no. 13-1). See
Bucklew v. Luebbers, 436 F.3d 1010, 1013 (8th Cir. 2006) (utilizing state court’s
recitation of facts on review of federal habeas petition).

                          1. Events Surrounding Shooting

        In the early morning hours of March 7, 2014, a group of friends gathered at
the home of Alanna Delaney for an “after-hours” party. Those in attendance included
Delaney; Saraha Richards; Jamie Thiem; Dale Gaver; Josue Sanchez; Giovanni
Barrios; D’Angelo Goods; and the decedent, Samuels, among others. Around 2:30
a.m., three black males and one black female arrived uninvited at the party. One of
the black males was Milton Butler, who came to the party to confront Thiem, his ex-
girlfriend and the mother of his child. One of the black males was identified as Jones.
The other black male and black female were never identified.

       Butler barged into the residence and began yelling at Thiem. Then he pulled
her out of the house by her hair, banging her head against a doorframe on the way
out. Others at the party were concerned and followed them outside. Sanchez came
to Thiem’s aid, and a fight ensued in the front yard with Butler, Jones, and the
unidentified black male teaming up against Sanchez. Jones brandished a gun and
stated that anyone who jumped in to help Sanchez would be shot. The fight
dissipated after Sanchez was knocked unconscious and taken back into the house by
his friends.


      2
          The court dismissed Claim Six. (Filing No. 11 at CM/ECF pp. 3, 4.)
                                          3
       Butler, Jones, and the unidentified black male and black female got into their
vehicles and began leaving the scene. Most of the people from the party went back
inside the house. As Butler was backing his vehicle out of the driveway, Goods came
outside to retrieve something from the front yard. Butler then stopped his vehicle,
got out, and began a second altercation with Goods. Just as the altercation was about
to turn physical, several shots were fired into the air, followed by a pause, and then
several more shots were fired toward the house. Samuels was standing on the porch
and suffered gunshot wounds in his lower right leg and in the right side of his neck.
He died from those injuries.

                               2. Witness Testimony

                                (a) Alanna Delaney

       Delaney testified that during the initial altercation with Sanchez, an individual
she knew as “Clown” flashed a gun from his waistband and told her not to interfere
with the fight or she would be shot. She was standing in the middle of the yard when
shots rang out. Gaver pushed her to the ground and told her to stay down. While
lying on the ground, she lifted her head and clearly observed “Clown” shooting the
gun toward the porch.

       Delaney testified that she was familiar with both “Clown” and Butler and that
there was no doubt in her mind it was “Clown” shooting the gun, not Butler. Delaney
knew Butler due to Butler’s relationship with Thiem, and she had met him
approximately 5 to 10 times. She was familiar with “Clown” from having met him
at a location she described as a haunted house and a couple of times at her house or
a bar when he was with Butler. Delaney described Butler as “skinnier” and having a
“fade or a brush cut” hairstyle. By contrast, Delaney stated that “Clown” was
“thicker,” and she described his hairstyle as “French braided to the scalp.” She stated
that “Clown” was wearing a black T-shirt and blue jeans. Delaney identified Jones
in court as “Clown.”



                                           4
                                   (b) Saraha Richards

        Richards knew Butler through Thiem and described him as being skinny and
having short hair. She had also met “Clown” on a couple of prior occasions,
including a New Year’s Eve party approximately 3 months prior to this incident. She
described “Clown” as similar in height to Butler, but “heavier.” Richards stated that
before the shooting occurred, “Clown” said that if anyone interfered with the fight
that was going on, that person was going to get shot. She said that “Clown” fired the
first few shots in the air, then lowered the gun and started shooting at the house.
Richards identified Jones in court as “Clown.”

                                   (c) Dale Gaver

       Gaver testified that he saw “Clown” display the gun prior to the shooting and
then observed him fire the gun three times into the air. Gaver started running toward
the side of the house and heard more shots fired. As he got to the corner of the house,
he turned around and saw “Clown” aiming and shooting the gun at the house. He
explained that although it was dark outside, he could see what was going on because
a street light was on, and that he was only about 10 feet away when he observed
“Clown” flash the gun. Gaver described “Clown” as wearing a hoodie and a darker
shirt. Gaver stated that “Clown” was wearing a hat initially, but was no longer
wearing the hat once he became involved in the altercation with Sanchez. Gaver
identified Jones in court as “Clown.”

                                (d) D’Angelo Goods

       Goods described the shooter as shorter and stockier with “nappy” braided hair
that looked as if it had not been freshly done. Goods testified that during his
altercation with Butler, the shorter, stockier individual approached the yard and
asked, “‘What’s up?’” Goods observed the man firing shots into the air, then aiming
and shooting at the house. He did not see Butler or anyone else with a gun, other
than the stockier black male with nappy hair.
                                          5
                                (e) Giovanni Barrios

       Barrios testified that he attempted to stop the fight, but that one of the black
men flashed a gun and told him to back up. Barrios described this man as having a
“[b]igger build, stockier, facial hair” and wearing jeans and a hoodie. Barrios
identified Jones in court as that man.

                                   3. Investigation

      The witnesses were separated at the scene and individually transported to
police headquarters to be interviewed. Jones was developed as a suspect as a result
of those interviews. Delaney, Richards, and Gaver each identified Jones in a
photographic lineup as the shooter. Barrios identified Jones as the man that
brandished a gun during the initial altercation.

       The following day, officers executed a search warrant at a residence Jones
shared with his girlfriend, Jenna McBride. She confirmed that Jones’ nickname is
“Clown.” She described Jones as “a little bit shorter, stockier with longer hair” that
is “braided back.” McBride directed officers to the clothes Jones had been wearing
the night before, which included a pair of dark jeans, a black T-shirt, and a light gray
zip-up hoodie with a broken zipper.

       McBride was taken in and interviewed by law enforcement. She testified that
she received a text message from Jones at 3:04 a.m. on March 7, 2014, asking her to
pick him up at his aunt’s house as soon as possible. When she picked him up
approximately 15 minutes later, he was with Butler and another older black male
who went by the name of “Mario.” McBride described Jones’ demeanor as “mad
and irritated.” Jones told McBride about the fight and mentioned that someone had
been shot.




                                           6
      Jones was arrested and charged with first degree murder, use of a deadly
weapon (firearm) to commit a felony, and possession of a deadly weapon by a
prohibited person.

                               4. Motion to Suppress

       Prior to trial, Jones moved to suppress witness identification testimony,
alleging that the identification procedure used by police was unnecessarily
suggestive and tainted the identifications. The evidence adduced at the hearing
showed that a lineup consisting of six photographs was used, which accidentally
included two photographs of Jones: one in position No. 5, and one in position No. 6.
The detective who created this lineup attributed the error to sloppiness on his part.

       This lineup was shown to at least two witnesses, including Delaney, who
identified Jones in position No. 5. The other witness did not identify anyone in the
lineup and did not identify Jones at trial. It is unknown whether any other witnesses
were shown this flawed lineup.

       At the suppression hearing, the State offered the following testimony: The
police separated the witnesses at the scene and transported them to the police station
in separate cruisers, the witnesses were kept in separate areas at the station, and
officers were standing by to make sure they did not converse with one another.

       Delaney testified that the fact that “Clown” was depicted twice in the
photographic lineup did not affect her identification of him. In fact, she did not even
notice “Clown’s” photograph in position No. 6 until she was reviewing the lineup
later in the county attorney’s office. The detective that administered the lineup was
also unaware of the mistake until she returned to her desk after showing it to
Delaney. At that point, a new photographic lineup was created in which the
photograph in position No. 6 was replaced with a different photograph; however, the
other photograph of Jones remained in position No. 5.


                                          7
      Richards, Gaver, and Barrios were shown the corrected lineup. Richards and
Gaver identified the shooter in position No. 5. Richards wrote on the comments
section that she was “110,000%” sure he was the shooter. Barrios identified the
person who flashed the gun in position No. 5.

       The witnesses’ cell phones were confiscated, and they were told not to
communicate with other witnesses until all of them had been interviewed. All of the
witnesses were admonished not to speak to other witnesses about their
identifications. Delaney, Richards, Gaver, and Barrios testified that they did not talk
to any other witnesses prior to being interviewed and did not discuss their
identifications with any other witnesses.

       The district court issued a written order denying Jones’ motion to suppress.
The court found that Delaney was the only witness who saw the photographic lineup
that had two pictures of Jones. The other witnesses were shown photographic lineups
that contained only one photograph of Jones.

                                       5. Trial

       The evidence at trial was consistent with the facts stated above. In addition,
there was evidence regarding DNA testing that was performed on a “Brooklyn Nets”
ball cap found at the scene. Although it produced only a partial DNA profile, Jones
could not be excluded as the major contributor. The probability of a random
individual matching that DNA profile is 1 in 7 billion for Caucasians, 1 in 4.28
billion for African-Americans, and 1 in 16.6 billion for American Hispanics. The
parties also stipulated that Jones had been convicted of a felony and was a person
prohibited from possessing a deadly weapon.

       After all the evidence had been presented, a jury instruction conference was
held. Jones offered the following proposed instruction: “Research has shown that
people may have greater difficulty in accurately identifying the members of a
different race. You should consider whether the fact that the witness and the suspect
                                          8
are not of the same race may have influenced the accuracy of the witnesses'
identification.” The State objected, and the district court refused to give the proposed
instruction.

       The jury found Jones guilty of first degree murder, use of a deadly weapon
(firearm) to commit a felony, and possession of a deadly weapon by a prohibited
person. He was sentenced to life imprisonment for murder, and consecutive terms of
10 to 20 years’ imprisonment on each of the other two convictions. Jones appeals.

B. Direct Appeal

       Jones appealed his convictions to the Nebraska Supreme Court on May 1,
2015. (Filing No. 13-3.) Jones was represented both at trial and on direct appeal by
the Douglas County Public Defender’s Office. Jones assigned that the state district
court (1) committed plain error in denying his motion to suppress witness
identification testimony, (2) erred in refusing his proposed jury instruction regarding
cross-racial identification, (3) abused its discretion by accepting the jury’s guilty
verdicts when the evidence was insufficient to sustain his convictions, and (4)
imposed excessive sentences on the weapon convictions. (Filing No. 13-1 at
CM/ECF p. 7.)

        In a published opinion, the Nebraska Supreme Court affirmed Jones’
convictions and sentences. (Filing No. 13-1.) The Nebraska Supreme Court declined
to reach Jones’ assignment of error with respect to his motion to suppress because
trial counsel did not object at trial to the various witnesses’ identifications of Jones.
(Id. at CM/ECF pp. 8-9.) The court rejected Jones’ remaining assignments of error,
concluding that the cross-racial identification instruction was not supported by the
evidence, that there was sufficient evidence to support the convictions, and that the
sentences imposed were not excessive. (Id. at CM/ECF pp. 9-11.) The mandate
issued on January 4, 2017. (Filing No. 13-3 at CM/ECF p. 3.)



                                           9
C. Postconviction Action

        Jones filed a pro se verified motion for postconviction relief on April 26, 2017.
(Filing No. 13-9 at CM/ECF pp. 2-57.) Jones alleged multiple instances of
ineffective assistance of trial and appellate counsel, prosecutorial misconduct, and
errors related to the second degree murder charge, including the jury instructions.
(Id.) In a written order entered on September 27, 2017, the state district court denied
postconviction relief without an evidentiary hearing. (Id. at CM/ECF pp. 65-72.) The
state district court also denied Jones’ motion for appointment of counsel. (Id. at
CM/ECF p. 59.)

       Jones appealed to the Nebraska Supreme Court, arguing that the state district
court erred in (1) finding that certain allegations made in his postconviction motion
could have been litigated on direct appeal, (2) failing to grant him an evidentiary
hearing, (3) finding that he failed to allege prejudice by counsel’s alleged ineffective
assistance, and (4) failing to appoint counsel. (Filing No. 13-6 at CM/ECF p. 9.) The
Nebraska Supreme Court categorized Jones’ arguments as follows:

      (1) ineffective assistance of trial and appellate counsel in (a) not
      locating alibi witnesses and (b) not objecting to eyewitness
      identification; (2) failure of the trial court to appoint counsel; (3) error
      of the trial court in finding that certain allegations were procedurally
      barred; and (4) his contention that this court should find plain error in
      (a) the giving of jury instruction No. 8 on unintentional manslaughter,
      (b) the district court’s finding that he was represented by the same
      counsel at trial and on direct appeal, and (c) the district court’s finding
      that DNA placed him at the scene because he does not dispute that he
      was at the scene.

(Filing No. 13-2 at CM/ECF pp. 4-5.) The Nebraska Supreme Court rejected Jones’
claims and affirmed the judgment of the district court in a memorandum opinion
dated May 9, 2018. (Filing No. 13-2.) The mandate issued on August 6, 2018, after
a motion for rehearing was overruled. (Filing No. 13-3 at CM/ECF p. 5.)


                                           10
D. Habeas Petition

       Jones timely filed his Amended Petition in this court on November 6, 2018.
(Filing No. 10.) In response to the Amended Petition, Respondents filed an Answer
(filing no. 16), a Brief (filing no. 17), and the relevant state court records (filing no.
13). Respondents argue that the claims are either unexhausted and/or procedurally
defaulted or without merit. Jones did not file a brief in response to Respondents’
Answer and Brief. This matter is fully submitted for disposition.

                   III. OVERVIEW OF APPLICABLE LAW

        Various strands of federal habeas law intertwine in this case. They are (1)
exhaustion and procedural default; (2) the deference that is owed to the state courts
when a federal court reviews the factual or legal conclusions set forth in an opinion
of a state court; and (3) the standard for evaluating a claim of ineffective assistance
of counsel. The court elaborates upon those concepts next so that it may apply them
later in a summary fashion as it reviews Jones’ claims.

A. Exhaustion and Procedural Default

      As set forth in 28 U.S.C. § 2254:

      (b)(1) An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that–

      (A) the applicant has exhausted the remedies available in the courts of
      the State; or

      (B)(i) there is an absence of available State corrective process; or

      (ii) circumstances exist that render such process ineffective to protect
      the rights of the applicant.

28 U.S.C. § 2254(b)(1).
                                           11
      The United States Supreme Court has explained the habeas exhaustion
requirement as follows:

      Because the exhaustion doctrine is designed to give the state courts a
      full and fair opportunity to resolve federal constitutional claims before
      those claims are presented to the federal courts . . . state prisoners must
      give the state courts one full opportunity to resolve any constitutional
      issues by invoking one complete round of the State’s established
      appellate review process.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       A state prisoner must therefore present the substance of each federal
constitutional claim to the state courts before seeking federal habeas corpus relief.
In Nebraska, “one complete round” ordinarily means that each § 2254 claim must
have been presented to the trial court, and then in an appeal to either the Nebraska
Supreme Court directly3 or to the Nebraska Court of Appeals, and then in a petition
for further review to the Nebraska Supreme Court if the Court of Appeals rules
against the petitioner. See Akins v. Kenney, 410 F.3d 451, 454-55 (8th Cir. 2005).

       “In order to fairly present a federal claim to the state courts, the petitioner
must have referred to a specific federal constitutional right, a particular
constitutional provision, a federal constitutional case, or a state case raising a
pertinent federal constitutional issue in a claim before the state courts.” Carney v.
Fabian, 487 F.3d 1094, 1096 (8th Cir. 2007) (internal citation and quotation
omitted). Although the language need not be identical, “[p]resenting a claim that is
merely similar to the federal habeas claim is not sufficient to satisfy the fairly
presented requirement.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999). In
contrast, “[a] claim has been fairly presented when a petitioner has properly raised
the ‘same factual grounds and legal theories’ in the state courts which he is


      3
        Where a life sentence has been imposed in a criminal case, the appeal goes
directly to the Nebraska Supreme Court. Neb. Rev. Stat. § 24-1106 (West).
                                        12
attempting to raise in his federal habeas petition.” Wemark v. Iowa, 322 F.3d 1018,
1021 (8th Cir. 2003) (citation omitted).

       Where “no state court remedy is available for the unexhausted claim—that is,
if resort to the state courts would be futile—then the exhaustion requirement in §
2254(b) is satisfied, but the failure to exhaust ‘provides an independent and adequate
state-law ground for the conviction and sentence, and thus prevents federal habeas
corpus review of the defaulted claim, unless the petitioner can demonstrate cause
and prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th Cir. 2005)
(quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)).

       To be precise, a federal habeas court may not review a state prisoner’s federal
claims if those claims were defaulted in state court pursuant to an independent and
adequate state procedural rule “unless the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claims will result in a fundamental
miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991). Also, a
credible showing of actual innocence may allow a prisoner to pursue his
constitutional claims on the merits notwithstanding the existence of a procedural bar
to relief. McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). To invoke the actual
innocence exception, a petitioner “must show that in light of all the evidence, ‘it is
more likely than not that no reasonable juror would have found petitioner guilty
beyond a reasonable doubt.’” Jennings v. United States, 696 F.3d 759, 764-65 (8th
Cir. 2012) (quoting Schlup v. Delo, 513 U.S. 298, 327, (1995)). “‘[A]ctual
innocence’ means factual innocence, not mere legal insufficiency.” Id. (quoting
Bousley v. United States, 523 U.S. 614, 623 (1998)).

B. Nebraska Law Relevant to Procedural Default

       Under Nebraska law, you don’t get two bites of the postconviction apple; that
is, “[a]n appellate court will not entertain a successive motion for postconviction
relief unless the motion affirmatively shows on its face that the basis relied upon for
                                          13
relief was not available at the time the movant filed the prior motion.” State v. Ortiz,
670 N.W.2d 788, 792 (Neb. 2003). Additionally, “[a] motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal.” Hall v. State, 646 N.W.2d 572, 579 (Neb. 2002). See also
State v. Thorpe, 858 N.W.2d 880, 887 (Neb. 2015) (“A motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal, no matter how those issues may be phrased or rephrased.”)

       Moreover, a person seeking postconviction relief must present his or her claim
to the district court or the Nebraska appellate courts will not consider the claim on
appeal. State v. Deckard, 722 N.W.2d 55, 63 (Neb. 2006) (denying postconviction
relief in a murder case and stating: “An appellate court will not consider as an
assignment of error a question not presented to the district court for disposition
through a defendant’s motion for postconviction relief.”) Similarly, on appeal, the
appealing party must both assign the specific error and specifically argue that error
in the brief. Otherwise the claim is defaulted under Nebraska law. State v. Henry,
875 N.W.2d 374, 407 (Neb. 2016) (stating an alleged error must be both specifically
assigned and specifically argued in the brief of the party asserting the error to be
considered by an appellate court).

C. Deferential Standard Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). As
explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a state
court acts contrary to clearly established federal law if it applies a legal rule that
contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Id. at 405-06.
                                          14
Further, “it is not enough for [the court] to conclude that, in [its] independent
judgment, [it] would have applied federal law differently from the state court; the
state court’s application must have been objectively unreasonable.” Rousan v.
Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).

      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

       However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the
petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).

      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:



                                          15
      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id.

D. The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the two-
pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be applied.
The standard is very hard for offenders to satisfy.

       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that the
petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.

      The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Further, as set forth in Strickland, counsel’s
                                          16
“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action. Id.
at 690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance
of counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the
Justices stressed that under the Strickland standard, the state courts have a great deal
of “latitude” and “leeway,” which presents a “substantially higher threshold” for a
federal habeas petitioner to overcome. As stated in Knowles:

      The question is not whether a federal court believes the state court’s
      determination under the Strickland standard was incorrect but whether
      that determination was unreasonable—a substantially higher threshold.
      And, because the Strickland standard is a general standard, a state court
      has even more latitude to reasonably determine that a defendant has not
      satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).

       Strickland applies equally to appellate counsel, and appellate counsel is
entitled to the “benefit of the doubt.” Woods v. Etherton, 136 S. Ct. 1149, 1153
(2016) (a “fairminded jurist” could have concluded that repetition of anonymous tip
in state-court cocaine-possession trial did not establish that the uncontested facts it
conveyed were submitted for their truth, in violation of the Confrontation Clause, or
that petitioner was prejudiced by its admission into evidence, precluding federal
habeas relief under AEDPA; petitioner could not establish that petitioner’s appellate
counsel was ineffective, as appellate counsel was entitled to the “benefit of the
doubt”).




                                          17
                                IV. DISCUSSION

A. Claim One

      Claim One consists of four subparts alleging ineffective assistance of trial
counsel.

      1. Claim One, Subparts (1), (3), and (4)

      In these three claims, Jones asserts that he was denied effective assistance of
counsel and a fair trial because trial counsel failed to suppress, object to, and
properly impeach the identification testimony of witnesses Alanna Delany, Saraha
Richards, Dale Gaver, and Giovanni Barrios (filing no. 10 at CM/ECF pp. 21-34)
(Subpart (1)); failed to properly investigate and call numerous witnesses provided to
counsel by Jones who were important to Jones’ alibi defense (id. at CM/ECF pp. 36-
41) (Subpart (3)); and generally failed to conduct an adequate pretrial investigation
and to gather defense evidence (id. at CM/ECF pp. 41-45) (Subpart (4)).

       These claims correspond to Jones’ postconviction claims that he suffered
prejudice because investigation by trial counsel would have called into doubt the
identifications of him as the shooter made at trial, that the failure to object to the
identifications prevented the court from reviewing Jones’ arguments with respect to
the photo lineup, and that investigation of these witnesses would have revealed his
“actual innocence” and provided him with alibi testimony. (See Filing No. 13-9 at
CM/ECF pp. 5-20 (corresponds to Claim One, Subpart (1)), pp. 20-25 (corresponds
to Claim One, Subpart (3)), pp. 25-29 (corresponds to Claim One, Subpart (4).) The
Nebraska Supreme Court considered the claims together in its opinion affirming the
state district court’s denial of postconviction relief. The court wrote:

      As raised in both his appellate brief and in his postconviction motion,
      Jones first asserts that his counsel erred in failing to adequately
      investigate eyewitnesses and in failing to object at trial to those various
      eyewitnesses’ identifications of him as the shooter.
                                         18
Prior to trial, Jones moved to suppress witness identification testimony,
alleging that the identification procedure used by police was
unnecessarily suggestive and tainted the identifications. The evidence
adduced at the hearing showed that a lineup consisting of six
photographs was used. The photographic lineup accidentally included
two photographs of Jones: one in photo position No. 5, and one in photo
position No. 6. The detective who created this lineup attributed the error
to sloppiness on his part.

On direct appeal, we declined to reach Jones’ contentions regarding the
denial of his motion to suppress the photographic lineup because we
concluded that any objection to his identification had been waived by
Jones’ failure to object to the identification testimony given at trial.

Though not perfectly clear, Jones appears to argue that he suffered
prejudice because investigation by counsel would have cast doubt on
identifications made at trial, and that the failure to object prevented the
court from reviewing Jones’ arguments with regard to the photo lineup.
Jones also contends that investigation of these witnesses would have
revealed his “actual innocence” and provided him with alibi testimony.

We turn first to Jones’ contention regarding the motion to suppress the
photographic lineup. As noted above, on direct appeal Jones argued that
this court should address the issue on plain error review. But we
declined to do so, noting that at trial counsel failed to object when the
State’s witnesses identified Jones as the shooter. In his motion for
postconviction relief, Jones alleged this failure was deficient conduct.
Jones contends that the prejudice he suffered as a result of counsel’s
failure to object was this court’s inability to address on appeal the
photographic lineup.

An identification procedure is constitutionally invalid only when it is
so unnecessarily suggestive and conducive to an irreparably mistaken
identification that a defendant is denied due process of law. The U.S.
Supreme Court provides a two-part test for determining the
admissibility of an out-of-court identification: ‘“[T]he trial court must
[first] decide whether the police used an unnecessarily suggestive
identification procedure. . . . If they did, the court must next consider
whether [that] procedure so tainted the resulting identification as to
render it unreliable and thus inadmissible.”’
                                    19
At trial, only two witnesses were shown the “tainted” photographic
lineup, and only one witness identified Jones from that lineup. The
second witness did not make any identification from the photographic
lineup. The witness who identified Jones testified that she knew Jones
prior to the shooting, that she saw a gun tucked in his jeans, and that
she saw him shooting a gun towards her house. Given the witness’s
prior knowledge of Jones, the erroneous photographic lineup did not
taint the witness’s resulting identification. Because the motion to
suppress was properly denied, there is no merit to Jones’ allegation.

Jones next asserts that his counsel “fail[ed] to properly investigate and
call numerous witnesses important to [Jones’] defense . . . [and failed]
to properly investigate several other aspects” of Jones’ defense. Jones
appears to be arguing that such investigation would have shed doubt on
the witnesses’ identifications, and further suggests that counsel was
ineffective for “fail[ing] to locate alibi witnesses and pursue an actual
innocence claim with an alibi defense.” Broadly construed, Jones
apparently argues that shedding doubt on the witnesses’ identification
would have contributed to his “actual innocence” claim.

A review of Jones’ motion does not reveal any clear identification of
the names of the witnesses or the nature of their alibi testimony. We
have held that a movant for postconviction relief is required to
specifically allege what the testimony would have been if they had been
called in order to avoid dismissal without an evidentiary hearing. Jones
failed to do this, and thus he is not entitled to relief on these allegations.

We note, however, that in his motion Jones references the
identifications and statements of Jacob Colley, Josue Sanchez, Dale
Gaver, Giovanni Barrios, and Alanna Delaney. All were present at the
shooting and testified at trial.

Jones alleges Colley was overheard when he told someone “Jamie’s
baby daddy” (who was Butler) shot and killed the victim. At trial,
Colley testified that he heard gunshots but was inside the house at the
time of the shooting. On cross-examination, Jones’ counsel asked
Colley about his statement that Butler was the shooter; Colley
explained that he said Butler shot the victim because Butler was the
only person of that group of four that he knew.

                                     20
While Colley did not know Jones previously, he was not shown the
erroneous photographic lineup. And Jones’ counsel cross-examined
Colley at trial about his statement identifying Butler. To the extent that
Colley is a witness who would have testified to Jones’ “actual
innocence,” counsel was not deficient because she obtained testimony
as to Colley’s identification of Butler as the shooter. In his motion,
Jones also refers to Sanchez and argues that Sanchez told others that
Butler had shot the victim. But Sanchez testified at trial that he was
inside the house at the time of the shooting, recovering from a beating
he received from Butler, Jones, and the two unidentified members of
their group. Thus, any statement made by Sanchez that Butler was the
shooter would have been inadmissible.

Jones also identifies Gaver in his motion. Gaver testified that he saw
Jones, whom he did not know, show a gun to people before the
shooting, and that he saw Jones pull out that gun and fire it into the air
and at the house. Gaver was not shown the “tainted” lineup. Jones
alleges, without support, that Gaver was told that Jones’ photo was
placed at number five in the revised version of the photographic lineup.

Barrios also picked Jones out of the revised photo lineup and identified
him in the court; he did not know Jones before the shooting. Barrios
testified that he saw Jones with a gun at the scene, but that he was
helping Sanchez into the house at the time of the shooting. Again Jones
alleges, without support, that Barrios was told that Jones’ photo was
placed at number five in the lineup.

Jones argues that Delaney was shown the “tainted” photographic lineup
and identified Jones at photo number 5, but not at photo number 6.
Jones thus speculates that Delaney must have been told that Jones’
photo was at number 5 in the lineup. But Delaney testified that she did
not even see Jones at photo number 6 in the lineup because she had
known him before [the] shooting and was able to identify him
immediately upon seeing his photo at number 5. Delaney testified that
she saw Jones at the shooting with a gun in the direction of the porch
of her house.

Finally, Jones references “Mesen Brink.” Mesen Brink did not testify
and Jones does not offer information as to who this person was or what
he or she would have testified to, except to suggest, again without
                                   21
      evidence, that officers were allowing people to interact with each other
      in the hallways during the investigation.

      Summarized, Jones adequately pled an allegation of ineffective
      assistance of counsel with respect to the failure to object to the
      photographic lineup and identifications at trial. But that allegation is
      without merit.

      With respect to Colley and Sanchez, Jones’ allegations that counsel was
      ineffective for failing to investigate claims that both made statements
      suggesting that Butler was the shooter was sufficient, but without merit.
      As for the other witnesses, including the named Gaver, Barrios,
      Delaney, and “Mesen Brink,” any allegations were insufficiently pled.

      There is no merit to Jones’ assertion that he was entitled to an
      evidentiary hearing on his postconviction motion claims.

(Filing No. 13-2 at CM/ECF pp. 8-14 (footnotes omitted).)

       Jones did not rebut, by clear and convincing evidence, any of the Nebraska
Supreme Court’s factual findings. He simply repeats the same arguments he raised
in his postconviction proceedings. The Nebraska Supreme Court reviewed all the
evidence and determined, based on Strickland, that trial counsel was not ineffective
for failing to object to the photographic lineup and identifications at trial and for
failing to investigate claims that Colley and Sanchez made statements suggesting
that Butler was the shooter. The court must grant substantial deference to the
Nebraska Supreme Court’s findings of fact and conclusions of law. In addition,
Jones has not established that the Nebraska Supreme Court’s decision was “contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States,” 28 U .S.C. § 2254(d)(1), or
that the Nebraska Supreme Court reached “a decision that was based on an
unreasonable determination of the facts in light of the evidence,” 28 U.S.C. §
2254(d)(2).




                                         22
       With respect to Jones’ claims that trial counsel failed to investigate the
identifications and statements of other witnesses, including Gaver, Barrios, Delaney,
and “Mesen Brink,” the Nebraska Supreme Court determined that Jones made
insufficient allegations in his postconviction motion. Thus, these claims are
procedurally defaulted. See Hunt v. Houston, 563 F.3d 695, 703 (8th Cir. 2009)
(“Federal courts generally will not review claims that a state court has refused to
consider because of the petitioner’s failure to satisfy a state procedural
requirement”); Sing v. Frakes, No. 8:15CV134, 2016 WL 3248244, at *5 (D. Neb.
June 13, 2016) (same); Ildefonso v. Gage, No. 4:13CV3110, 2016 WL 1092468, at
*9 (D. Neb. Mar. 21, 2016), certificate of appealability denied (Sept. 15, 2016) (the
Nebraska Supreme Court’s decision to refuse to consider claims that alleged only
conclusions of fact or law was based on a firmly established state procedural rule; in
Nebraska, if a postconviction motion alleges only conclusions of fact or law, then
the court is not required to grant an evidentiary hearing); State v. Dragon, 843
N.W.2d 618, 623 (Neb. 2014) (“If a postconviction motion alleges only conclusions
of fact or law, or if the records and files in the case affirmatively show that the
defendant is entitled to no relief, the court is not required to grant an evidentiary
hearing”).

      2. Claim One, Subpart (2)

       In Claim One, Subpart (2), Jones argues that trial counsel was ineffective for
failing to seek dismissal of all criminal charges. (Filing No. 10 at CM/ECF pp. 34-
35.) Jones asserts that “the only effective remedy” for the unnecessarily suggestive
identification procedure and tainted identifications was dismissal of the criminal
charges. (Id. at CM/ECF p. 34.) Jones opines that there was a “reasonable
probability” that the trial court would have dismissed the criminal charges had trial
counsel sought dismissal because “the reasoning supporting a motion to dismiss
[was] stronger than that supporting [a] motion to suppress.” (Id. at CM/ECF p. 35.)

      Respondents argue that this claim is “unexhausted and procedurally defaulted
because Jones did not raise [it] to the state courts in either direct appeal or state
                                         23
postconviction, and he has no presently available means by which it could be brought
in state court.” (Filing No. 17 at CM/ECF p. 20.) Because Jones was represented at
both trial and on direct appeal by the same lawyer, the postconviction proceeding
was effectively his first opportunity to bring this ineffective assistance of counsel
claim. See State v. DeJong, 872 N.W.2d 275, 295 Neb. 305 (2015). Thus,
Respondents assertion that the claim is procedurally defaulted because Jones did not
raise it on direct appeal is misplaced. In addition, the court has reviewed the record
and finds that in fact Jones did raise this issue in his postconviction motion and
postconviction appeal. (See Filing No. 13-9 at CM/ECF pp. 18-20 (postconviction
motion); Filing No. 13-6 at CM/ECF pp. 16-17 (appellate brief).) The Nebraska state
courts, however, did not specifically address this claim. Thus, the court reviews this
claim de novo. See Worthington, 631 F.3d at 495.

       Given that the Nebraska state courts rejected Jones’ argument raised in the
motion to suppress that the erroneous photographic lineup tainted the witnesses’
resulting identification, Jones has failed to demonstrate that the trial court would
have dismissed the criminal charges based on the same argument. Accordingly,
Jones cannot establish Strickland’s prejudice prong for trial counsel’s failure to seek
dismissal of the criminal charges based on the police’s identification procedure.
Therefore, Claim One, Subpart (2) lacks merit.

B. Claims Two and Four

       In Jones’ second claim, he asserts that his right to due process was violated
when the prosecution failed to disclose (1) the recording of his police interview and
(2) the photographic line up shown to Jenna McBride in violation of Brady.4 (Filing



      4
        Respondents assert that Claim Two is “unexhausted and defaulted” because
“[n]either part of this clam was raised to the state courts in either direct appeal or in
postconviction.” (Filing No. 17 at CM/ECF p. 23.) Although this claim was not
raised on direct appeal, it was raised in the postconviction proceedings. (Filing No.
13-9 at CM/ECF pp. 29-33, 71.)
                                           24
No. 10 at CM/ECF pp. 63-67.) In Jones’ fourth claim, he contends that he was denied
due process and the right to a fair trial because (1) Nebraska’s second-degree murder
statute is facially unconstitutional as it does not provide fair warning sufficient to
prevent arbitrary enforcement (id. at CM/ECF pp. 73-89) and (2) the substantive
change to the elements of second degree murder and sudden quarrel manslaughter is
a new rule of constitutional law that should be applied retroactively to Jones (id. at
CM/ECF pp. 93-95).

        These are claims that could have been, but were not, raised on direct appeal
and that were found to be procedurally barred under state law. The Nebraska state
district court found that Jones’ “claims of prosecutorial misconduct and errors
relating to the second degree murder charge, including the jury instructions, are
procedurally barred, because they could have been bought on direct appeal.” ( Filing
No. 13-9 at CM/ECF p. 71.) On appeal, the Nebraska Supreme Court rejected as
meritless Jones’ assertion that the state district court “erred in finding that his claims
regarding the second degree murder instruction and accompanying prosecutorial
misconduct were procedurally barred.” (Filing No. 13-2 at CM/ECF pp. 6-7.) As
noted by the Nebraska Supreme Court, “[a] motion for postconviction relief cannot
be used as a substitute for an appeal or to secure further review of issues already
litigated on direct appeal or which were known to the defendant and counsel at the
time of trial and which were capable of being raised, but were not raised.” (Id. at
CM/ECF p. 7 (citing State v. Whitmore, 238 Neb. 125, 469 N.W.2d 527 (1991).)
Jones’ postconviction claims of prosecutorial misconduct and errors relating to the
second degree murder charge were thus barred on independent and adequate state
procedural grounds. (Filing No. 13-2 at CM/ECF p. 7; see also Filing No. 13-9 at
CM/ECF p. 71.) See Shaddy v. Clarke, 890 F.2d 1016, 1018 (8th Cir. 1989). For
federal habeas purposes, these claims are procedurally defaulted unless Jones
demonstrates cause and prejudice excusing the default. See id.

       To the extent that Jones asserts that cause is established by his counsel’s
failure to raise and preserve these issues on direct appeal, the court disagrees. While
ineffective assistance of counsel may constitute “cause” in some circumstances,
                                           25
“[n]ot just any deficiency in counsel’s performance will do.” Edwards v. Carpenter,
529 U.S. 446, 451 (2000). Rather, “the assistance must have been so ineffective as
to violate the United States Constitution. In other words, ineffective assistance of
counsel adequate to establish cause for the procedural default of some other
constitutional claim is itself an independent constitutional claim” which must be
presented to the state courts. Id. (citation omitted); see also Tokar v. Bowersox, 198
F.3d 1039, 1051 n.13 (8th Cir. 1999). Jones did not raise in the Nebraska state courts
the claim that appellate counsel was ineffective for failing to raise claims of
prosecutorial misconduct and errors relating to the second degree murder charge on
direct appeal. See Osborne v. Purkett, 411 F.3d 911, 919 (8th Cir. 2005) (a claim of
ineffective assistance of direct appeal counsel must be raised in a postconviction
motion and on postconviction appeal). Moreover, there is no reason to believe Jones
is actually (meaning factually) innocent or that some miscarriage of justice took
place. The court has carefully examined the record. The evidence was sufficient to
convict Jones beyond a reasonable doubt. As such, Claim Two and Claim Four are
dismissed.

C. Claim Three

       In Claim Three, Jones argues that he was denied effective assistance of
counsel because appellate counsel failed to raise on direct appeal that trial counsel
was ineffective (1) for the reasons set forth in Claim One and (2) for failing to raise
Brady violations. (Filing No. 10 at CM/ECF pp. 69-70.) The Nebraska state district
court and the Nebraska Supreme Court rejected this claim, observing that, in
Nebraska, when lawyers from the same office represent a defendant both at trial and
on direct appeal, the defendant’s first opportunity to assert ineffective assistance of
trial counsel is in a motion for postconviction relief. (Filing No. 13-2 at CM/ECF
pp. 5, 6 (citing State v. Lee, 282 Neb. 652, 807 N.W.2d 96 (2011)); Filing No. 13-9
at CM/ECF p. 71 (citing State v. Fox, 286 Neb. 956, 840 N.W.2d 479 (2013)).)
Because Jones was represented by lawyers from the same office during the trial court
proceedings and on direct appeal, Jones could not have asserted claims of ineffective
assistance of trial counsel on direct appeal. (Filing No. 13-2 at CM/ECF p. 6; Filing
                                          26
No. 13-9 at CM/ECF p. 71.) Indeed, “[c]laims of ineffective assistance of counsel
raised on direct appeal by the same counsel who represented the defendant at trial
are premature and will not be addressed on direct appeal.” State v. Dunster, 278 Neb.
268, 279, 769 N.W.2d 401, 410-11 (2009). Thus, Jones cannot show that counsel’s
failure to assign trial counsel’s ineffectiveness on direct appeal constituted deficient
performance or prejudiced him. Accordingly, the Nebraska state courts’ decisions
on this point are neither contrary to, nor an unreasonable application of, Strickland.

D. Claim Five

       Last, Jones claims that he was denied due process and the right to a fair trial
because the trial court committed plain error in giving Jury Instruction No. 8, the
step instruction for homicide cases. (Filing No. 10 at CM/ECF pp. 99-101.) Jones
did not raise this claim in his postconviction motion to the state district court but
raised it on postconviction appeal to the Nebraska Supreme Court. (Filing No. 13-2
at CM/ECF p. 5.) On appeal, the Nebraska Supreme Court stated: “Jones essentially
notes that he did not raise this allegation in his motion for postconviction relief, and
thus we need not reach it here.” (Id. at CM/ECF pp. 5-6.) The Nebraska Supreme
Court then concluded that there was no merit to the claim because “Jones was
convicted of first degree murder,” and “[g]iven the nature of the step instruction
given to the jury in this case, the jury never reached the definition of unintentional
manslaughter” or “the second degree murder instruction” (Id. at CM/ECF pp. 5-6,
8.)

      It is true that Jones failed to raise this claim in the district court. The failure to
do so would, ordinarily, amount to a procedural default which would bar
consideration of his claim here, absent cause and prejudice. See Shaddy, 890 F.2d at
1018. However, Jones’ failure to raise his claim in the district court arguably was
excused when the Nebraska Supreme Court rejected the claim as meritless. See
Blankenfeld v. Clarke, 753 F. Supp. 1498, 1501-02, 1504 (D. Neb. 1990).



                                            27
       To the extent the Nebraska Supreme Court’s decision can be construed as
rejecting Jones’ claim on an independent and adequate state procedural ground,
Claim Five is procedurally defaulted, and the court is barred from addressing its
merits. See Shaddy, 890 F.2d at 1018. To the extent the Nebraska Supreme Court
decision can be construed as a decision on the merits, Jones still is not entitled to
habeas relief. “A defendant convicted of first degree murder under a step instruction
cannot be prejudiced by any error in the instructions on second degree murder or
manslaughter because under the step instruction, the jury would not have reached
those levels of homicide.” Robinson v. Sabatka-Rine, No. 8:13CV197, 2016 WL
5254825, at *14 (D. Neb. Sept. 22, 2016) (quoting State v. Alarcon-Chavez, 284
Neb. 322, 335, 821 N.W.2d 359, 368 (2012) (finding the defendant was not
prejudiced and his substantial rights were not affected by the manslaughter
instruction)); accord Alarcon-Chavez v. Nebraska, No. 8:17CV345, 2018 WL
4701309, at *12-13 (D. Neb. Oct. 1, 2018), appeal dismissed, No. 18-3511, 2019
WL 2273653 (8th Cir. Apr. 2, 2019). The Nebraska Supreme Court’s ruling
implicitly found no prejudice for any error in the step instruction because Jones was
convicted of first degree murder and thus the jury never reached the definition of
unintentional manslaughter or the second degree murder instruction. (Filing No. 13-
2 at CM/ECF pp. 5-6, 8.) The court finds that the Nebraska Supreme Court’s decision
is not contrary to, nor did it involve an unreasonable application of, clearly
established federal law. The findings of purposefulness and premeditation are
supported by the evidence, and the Nebraska Supreme Court’s decision likewise
cannot be said to be “based on an unreasonable determination of the facts in light of
the evidence presented.” Therefore, Jones is entitled to no relief on Claim Five.

                   V. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
                                         28
484-85 (2000). The court has applied the appropriate standard and determined that
Jones is not entitled to a certificate of appealability.

      IT IS THERFORE ORDERED that the Amended Petition for Writ of Habeas
Corpus (filing no. 10) is denied and dismissed with prejudice. No certificate of
appealability has been or will be issued. Judgment will be issued by separate
document.

      Dated this 16th day of October 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                       29
